Name: Commission Regulation (EC) No 2231/95 of 21 September 1995 opening and administering several Community tariff quotas for certain agricultural products originating in Hungary in the cereals, milk and milk products, pigmeat and poultrymeat sectors for the period 1 July to 31 December 1995 in accordance with Council Regulation (EC) No 2179/95
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  animal product;  plant product
 Date Published: nan

 No L 225/4 EN Official Journal of the European Communities 22. 9 . 95 COMMISSION REGULATION (EC) No 2231/95 of 21 September 1995 opening and administering several Community tariff quotas for certain agricultural products originating in Hungary in the cereals, milk and milk products, pigmeat and poultrymeat sectors for the period 1 July to 31 December 1995 in accordance with Council Regulation (EC) No 2179/95 opened for products originating in Hungary under the conditions laid down in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21 79/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotia ­ tions ('), and in particular Article 3 thereof, Whereas Hungary has taken or will take as soon as possible, vis-d-vis the European Union, measures of comparable effect to those referred to in Article 3 of Regulation (EC) No 2179/95 ; Whereas, therefore, the measures provided for in Article 3 (4) and (5) of that Regulation should be applied ; Whereas, as a result, certain tariff quotas for products in the cereals, milk and milk products, pigmeat and poultry ­ meat sectors should be opened for the period 1 July to 31 December 1995 ; whereas, in order to simplify the admi ­ nistration of those quotas, provision should be made for the application of administration methods similar to those introduced, in the sectors concerned, for the administra ­ tion of existing quotas under the Europe Agreements ; Whereas the measures provided for in this Regulation are in acordance with the opinion of the Management Committees concerned, Article 2 1 . The quotas referred to in point (a) of the Annex shall be administered in accordance with Article 2, the first sentence of Article 3 and Article 4 of Commission Regulation (EC) No 121 /94 (2) and this Article. 2 . The licence applications referred to in Article 2 ( 1 ) of Regulation (EC) No 121 /94 may be lodged from the month following the date of entry into force of this Regu ­ lation . 3 . N otwithstanding Article 2 (3) of Regulation (EC) No 121 /94, 'annual quota' shall be taken to mean 'six ­ monthly quota'. 4 . Without prejudice to the first sentence of Article 3 of Regulation (EC) No 121 /94, licences shall be valid until 31 December 1995 at the latest . 5 . In the first sentence of Article 3 of Regulation (EC) No 121 /94, reference to Article 8 ( 1 ) of Regulation (EEC) No 891 /89 means reference to Article 6 ( 1 ) of Commis ­ sion Regulation (EC) No 1162/95 0. 6 . For products to be imported under the quotas referred to in paragraph 1 , the import licence application and the licence itself shall show : (a) in box 8 , the country of origin of the product : (b) in box 20, one of the following entries :  Reglamento (CE) n ° 2231 /95,  Forordning (EF) nr. 2231 /95,  Verordnung (EG) Nr. 2231 /95,  Kavoviojidg (EK) apiS. 2231 /95 ,  Regulation (EC) No 2231 /95,  Reglement (CE) n ° 2231 /95,  Regolamento (CE) n . 2231 /95,  Verordening (EG) nr. 2231 /95,  Regulamento (CE) n ? 2231 /95,  Asetus (EY) N:o 2231 /95,  Forordning (EG) nr 2231 /95. HAS ADOPTED THIS REGULATION : Article 1 For the period from 1 July to 31 December 1995, the import tariff quotas listed in the Annex are hereby (') OJ No L 223, 20. 9 . 1995, p. 29. (2) OJ No L 21 , 26. 1 . 1994, p . 3 . (3) OJ No L 117, 24. 5. 1995, p . 2. 22. 9. 95 EN Official Journal of the European Communities No L 225/5 The licence shall carry with it the obligation to import from the said country. The import licence shall also carry in box 24 one of the following entries :  Verordening (EG) nr. 2231 /95,  Regularnento (CE) n? 2231 /95,  Asetus (EY) N:o 2231 /95,  FÃ ´rordning (EG) nr 2231 /95. The import licence shall carry in box 24 one of the follo ­ wing entries :  Derecho de importaciÃ ³n reducido con arreglo al Reglamento (CE) n ° 2231 /95,  Nedsat importtold ifÃ ¸lge forordning (EF) nr. 2231 /95,  ErmÃ ¤Ã igter Einfuhrzoll gemÃ ¤Ã  der Verordnung (EG) Nr. 2231 /95,  Derecho de importaciÃ ³n reducido con arreglo al Reglamento (CE) n ° 2231 /95,  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ². 2231/95,  Nedsat importtold ifÃ ¸lge forordning (EF) nr. 2231 /95,  ErmÃ ¤Ã iffter Einfuhrzoll gemÃ ¤Ã  der Verordnung (EG) Nr. 2231 /95,  Import duty reduction in accordance with Regulation (EC) No 2231 /95,  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2231/95,  Droit d importation rÃ ©duit conformÃ ©ment au rÃ ¨gle ­ ment (CE) n0 2231 /95,  Import duty reduction in accordance with Regulation (EC) No 2231 /95,  Dazio d importazione ridotto a norma del regola ­ mento (CE) n . 2231 /95,  Droit d importation rÃ ©duit conformÃ ©ment au rÃ ¨gle ­ ment (CE) n0 2231 /95,  Verlaagd invoerrecht overeenkomstig Verordening (EG) nr. 2231 /95,  Dazio ci importazione ridotto a norma del regola ­ mento (CE) n . 2231 /95,  Direito de importaÃ §Ã £o reduzido nos termos do Regula ­ mento (CE) n? 2231 /95,  Verlaagd invoerrecht overeenkomstig Verordening (EG) nr. 2231 /95,  Alennettu tuontitulli asetuksen (EY) N:o 2231 /95 mukaisesti,  Nedsatt importtull enligt fÃ ¶rordning (EG) nr 2231 /95.  Direito de importaÃ §Ã £o reduzido nos termos do Regula ­mento (CE) n? 2231 /95,  Alennetm tuontitulli asetuksen (EY) N:o 2231 /95 mukaisesti , 7. Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for the import licences provided for in this Regulation shall be ECU 25 per tonne .  Nedsatt importtull enligt fÃ ¶rordning (EG) nr 2231 /95. 5. Licence applications may be lodged only during the first ten days following the date of entry into force of this Regulation . Subject to a decision accepting applications by the Commission, licences shall be issued on the twenty-third day of the month in which applications are lodged. 6. Licence applications shall be accompanied by a security of ECU 35 per 100 kilograms of product. Article 3 1 . The quota referred to in point (b) of the Annex shall be administered in accordance with Article 3 (a) and (c), Article 4 (2), (3) and (5) and Articles 5, 7 and 8 of Commission Regulation (EEC) No 584/92 (') and this Article. 2. All imports made under that quota shall be subject to presentation of an import licence applied for and issued in accordance with the requirements of this Article. 3. Licence applications shall cover at least three tonnes and a maximum of 10 % of the available quantity. 4. The import licence application and the licence itself shall show in box 20 one of the following entries :  Reglamento (CE) n ° 2231 /95,  Forordning (EF) nr. 2231 /95,  Verordnung (EG) Nr. 2231 /95,  KavoviCTjio^ (EK) apiS. 2231/95,  Regulation (EC) No 2231 /95,  Reglement (CE) n ° 2231 /95,  Regolamento (CE) n . 2231 /95, Article 4 1 . The quota referred to in point (c) of the Annex shall be administered in accordance with Article 3 (a) and (c), Article 4 (2) to (6) and Articles 5, 7 and 8 of Commission Regulation (EEC) No 2698/93 (2) and this Article . 2. All imports into the Community made under that quota shall be subject to presentation of an import licence applied for and issued in accordance with the require ­ ments of this Article . 3. Licence applications shall cover at least one tonne and a maximum of 25 % of the available quantity. (  ) OJ No L 62, 7. 3 . 1992, p. 34. (2) OJ No L 245, 1 . 10 . 1993, p. 80. No L 225/6 lENl Official Journal of the European Communities 22. 9. 95 Article 54. The import licence application and the licence itself shall show in box 20 one of the following entries :  Reglamento (CE) n ° 2231 /95,  Forordning (EF) nr. 2231 /95,  Verordnung (EG) Nr. 2231 /95,  Kavoviap,6&lt;; (EK) apiS. 2231 /95,  Regulation (EC) No 2231 /95,  Reglement (CE) n ° 2231 /95,  Regolamento (CE) n . 2231 /95,  Verordening (EG) nr. 2231 /95,  Regulamento (CE) n? 2231 /95,  Asetus (EY) N:o 2231 /95,  Forordning (EG) nr 2231 /95 . The import licence shall carry in box 24 one of the follo ­ wing entries :  Derecho de importaciÃ ³n reducido con arreglo al Reglamento (CE) n ° 2231 /95, In order to qualify for the quotas referred to in point (d) of the Annex, the importer must present the competent authori ties of the importing Member State with a declara ­ tion of release for free circulation comprising an applica ­ tion to this effect for the products in question accompa ­ nied by the certificate referred to in Article 8 of Commis ­ sion Regulation (EEC) No 2699/93 ('). Only declarations of release for free circulation made from the date of entry into force of this Regulation until 31 December 1995 at the latest may be presented. If this declaration is accepted by the competent authori ­ ties of the Member State, those authorities shall commu ­ nicate to the Commision the requests for drawing in question , broken down by quota. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of release for free circulation, shall be communicated to the Commission without delay. 3 . The drawings shall be granted by the Commission on the basis of the date of acceptance of the declarations of release for free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits. Any drawing not used shall be returned as soon as possible to the corresponding quota quantity. When the quantities requested are greater than the avai ­ lable balance of the quota quantities, allocation shall be made on a pro rata basis with respect to the requests. The Commission shall inform Member States of the drawings made as quickly as possible . 4. Each Member State shall ensure that importers of the products listed in point (d) of the Annex have equal and continuous access to the quantities set out therein for such time as the residual balance of the quota quantities so permits.  Nedsat importtold ifÃ ¸lge forordning (EF) nr. 2231 /95,  ErmÃ ¤Ã igter Einfuhrzoll gemÃ ¤Ã  der Verordnung (EG) Nr. 2231 /95,  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2231 /95,  Import duty reduction in accordance with Regulation (EC) No 2231 /95,  Droit d importation rÃ ©duit conformÃ ©ment au rÃ ¨gle ­ ment (CE) n0 2231 /95,  Dazio d importazione ridotto a norma del regola ­ mento (CE) n . 2231 /95,  Verlaagd invoerrecht overeenkomstig Verordening (EG) nr. 2231 /95,  Direito de importaÃ §Ã £o reduzido nos termos do Regula ­ mento (CE) n? 2231 /95,  Alennettu tuontitulli asetuksen (EY) N:o 2231 /95 mukaisesti,  Nedsatt importtull enligt fÃ ¶rordning (EG) nr 2231 /95. Article 65. Licence applications may be lodged only during the first ten days of the month following the date of entry into force of this Regulation . 6. Without prejudice to Article 5 of Regulation (EC) No 2698/93, licences shall be valid until 31 December 1995 at the latest. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1995. 7. Licence applications shall be accompanied by a security of EC 20 per 100 kilograms . (') OJ No L 245, 1 . 10 . 1993, p. 88 . 22. 9 . 95 EN Official Journal of the European Communities No L 225/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1995. For the Commission Franz FISCHLER Member of the Commission No L 225/8 lENl Official Journal of the European Communities 22. 9 . 95 ANNEX CN code Description Quota (1.7-31.12.1995) (tonnes) Duty (ECU/tonne) a 1005 90 00 maize (corn), other 1 000 110 1008 20 00 millet 4 500 65 b 0406 90 29 Kashkaval cheese 100 1 910 c 1601 00 91 sausages dry 250 1 759 d 09 5302 0105 99 50 Guinea fowls 100 369 09 5303 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 Ducks 1 650 406 494 494 549 549 09 5304 ex 0207 39 55 ex 0207 43 15 Cuts of ducks, boneless, fresh, chilled or frozen 300 946 946 ex 0207 39 73 ex 0207 43 53 Breasts and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen 546 546 ex 0207 39 77 ex 0207 43 63 Legs and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen 513 513 09 5305 0207 41 90 Poultry offal, other than livers, fro2:en 140 204 09 5306 0209 0209 00 19 0209 00 30 0209 00 90 Pig and poultry fat, free of lean rr eat 500 234 127 454